Case 3:16-cv-30008-NI\/|G Document 158-6 Filed 02/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

x»

LEE HU'I`CHINS, SR.

Pfaintiff, No. 16-cv-30008-NMG

V.

DANIEL J. MCKAY, FELIX M.
ROMERO, THOMAS HERVIEUX, and
THE CITY OF SPRINGFIELD

x- x- x- x- x- x- x- x- x-

x.

x.

Defendants

9(' D¢'

x.

v'€%'€*v'c*§:v'e*&'¢*§'::'¢&'¢z'¢a'<*)'¢

AFFIDAVI'I` OF DAVID P. HOOSE

 

I, David P. Hoose, hereby state under pains and penalties of perjury that:

l. lserved as co-counsel for the Plaintiff in the above titled case.

2. l have practiced law in the Cornmonwealth of Massachusetts since 1979 and am
currently a partner in the law firm of Sasson, Turnbull, Ryan & Hoose, located at
100 Main Street, Northampton, Massachusetts.

3. l am a graduate of the State University of New York College at Oswege and
Syracuse University School of Law Where l graduated Magna cum Laude.

4. I have been in private practice for approximately 39 years during whichl have
concentrated my practice in the areas of criminal defense and civil rights l have
enjoyed considerable Success throughout my career as is reflected by the fact that l
have for many years held an civ rating by Martindale-Hubbell. l was elected a fellow

of the American College of Trial Lawyers since 2009. ln addition, I have been listed

 

Case 3:16-cv-30008-NI\/|G Document 158-6 Filed 02/08/19 Page 2 of 2

for many years in New Engiand Super Lawyers and Best Lawyers in America. ln
2014 l Was selected as a Lawyer of the Year by Massachusetts lawyers Weekly.

5. Attached to this affidavit is anne and accurate statement of my hours spent
representing the Piaintili` in this case. lt is my information and belief, that based on
the complexity of the issues and the results achieved in the case, that the amount of
time spent by me was reasonable and necessary

6. l am requesting that the Court grant this petition for fees in the amounts stated. l
feel that l am entitled to be compensated at the rate of $400.00 per hour. I base
this upon a number of factors, including:

a. the complexity of the issues and the results achieved in the case;

b. ' the highly contingent nature of the litigation;

c. consultation with other civil rights litigators regarding the hourly fees they

normally charge in similar type litigation;
d. the rates thatl bill for my criminal and other civil cases;
e. awards to other attorneys in similar cases.
7. l am also requesting that our paralegal time be compensated at the rate of

3100.00 per hour Which l believe is well Within the realm of What is reasonable
for this type of work.

SIGNED UNDER PAINS AND PENALTIES OF PERJURY THIS STH DAY OF
FBBRUARY, 2019.

David P;~il‘i@_g_;§_,e, BBo# 239400
Sasson, Tumbull, Ryan & Hoose
100 Main St., 3rd Fl.
Northampton, MA 01060

(413) 586-4800

 

